Citation Nr: 1031410	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right hydrocele. 

2.  Entitlement to an evaluation in excess of 30 percent for 
hypertensive heart disease, to include the related issue of 
whether the reduction of the disability evaluation from 60 
percent to 30 percent effective April 10, 2003 was proper.  

3.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  

(The issue of whether a January 1971 decision of the Board of 
Veterans' Appeals, which denied an evaluation in excess of 30 
percent for hypertensive heart disease, should be revised or 
reversed on the grounds of clear and unmistakable error (CUE) 
will be the subject of a separate appellate decision.)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which continued a 60 percent 
evaluation for hypertensive heart disease and a 10 percent 
evaluation for lumbosacral strain, and denied service connection 
for right hydrocele.  

The Board notes that also denied in the April 2007 rating action 
was a claim of entitlement to a total disability rating based 
upon individual unemployability (TDIU), which was pursued on 
appeal.  Ultimately, TDIU was granted effective from April 2003.  
As such, this claim is considered resolved and is no longer in 
appellate status before the Board.

While the case was pending consideration by the Board on appeal, 
an April 2008 rating action was issued in which the evaluation of 
hypertensive heart disease was decreased from 60 to 30 percent 
effective from November 28, 2005.  In that rating action, a 
separate 60 percent evaluation was granted for hypertension, 
effective from November 28, 2005.  The Board notes that effective 
October 6, 2006, VA revised the regulation that governs the 
evaluation of specific cardiovascular disorders-those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  
See 38 C.F.R. 4.100.  In pertinent part, the revised regulation 
added a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 
for hypertensive vascular disease, stating that hypertension is 
to be evaluated separately from hypertensive heart disease and 
other types of heart disease.

The Board notes that a claim for hypertension which was granted 
in the April 2008 rating decision was not appealed and is not 
currently in appellate status; moreover, the Board notes that the 
60 percent evaluation assigned for hypertension under diagnostic 
code 7101, is the maximum schedular evaluation available for that 
condition and as such, represents a full grant of benefits.  

However, as pertains to the increased rating claim for 
hypertensive heart disease on appeal, the Board observes that the 
April 2008 rating determination which reduced the Veteran's 
rating was simultaneously also a denial of his petition to have 
the rating increased.  In essence, the Veteran's appeal relating 
to an increased rating for hypertensive heart disease has brought 
before the Board the related and inextricably intertwined issue 
of the propriety of the reduction of the rating, which occurred 
while the appeal was pending.  See Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  As such, the issue of 
whether the reduction of the Veteran's disability evaluation from 
60 percent to 30 percent for his service-connected hypertensive 
heart disease was proper must be adjudicated and resolved in the 
first instance by the agency of original jurisdiction (the RO) 
prior to further appellate action on the issue of the Veteran's 
increased rating claim, as will be further explained in the 
Remand below.  Accordingly, this matter is characterized as shown 
on the title page.  

The Veteran has made allegations of clear and unmistakable 
error including in conjunction with a rating decision of 
December 1995 in which several claims were addressed.  It 
is not clear what matters the Veteran wishes to pursue on 
this basis and as such, this matter is referred to the RO 
for additional clarification and action as appropriate.   

The claim of entitlement to an evaluation in excess of 30 percent 
for hypertensive heart disease, to include the related issue of 
whether the reduction of the disability evaluation from 60 
percent to 30 percent effective April 10, 2003 was proper is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  Currently diagnosed right hydrocele is not etiologically 
related to the Veteran's period of active service (to include any 
incident therein), or to any service-connected disability.

2.  The Veteran failed to report, without good cause, for VA 
examinations scheduled in March 2004, March 2007, February 2009 
and May 2009, in conjunction with the increased rating claim for 
a low back disability.


CONCLUSIONS OF LAW

1.  Right hydrocele was not incurred in or aggravated by service, 
nor is it secondary to a service-connected disorder.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for entitlement to a disability rating in excess 
of 10 percent for lumbosacral strain are not met as a matter of 
law.  38 C.F.R. § 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection claim 
for right hydrocele in a letter dated in November 2006 wherein he 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist him 
with obtaining relevant records from any Federal agency, which 
may include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), or 
from the Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486. 
The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in the November 2006 
letter.  Subsequent adjudication of the claim on appeal was 
undertaken in a Statement of the Case (SSOC) issued in July 2009.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the Veteran's increased rating claim, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In correspondence issued in November 2006, the 
RO provided notice that met these requirements.  The RO discussed 
the evidence necessary to substantiate an increased rating, the 
types of evidence that would be considered, and the Veteran's and 
VA's respective responsibilities to obtain that evidence.  The RO 
noted that evidence could include personal statements from the 
Veteran and lay observers that described the symptoms and nature 
and extent of disablement caused by the disability.  Subsequent 
adjudication of the claim on appeal was undertaken in July 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment and post-service VA 
and private treatment records were obtained.  The Veteran was 
afforded a VA examination 2007 in connection with his service 
connection claim.  

With respect to the increased rating claim, VA examinations were 
scheduled for the Veteran in 2004, 2007 and 2009; the Veteran did 
not report for any of those examinations and the files contain 
precious little evidence related to this claim as a result.  For 
the reasons set forth herein, the Board has found that the 
Veteran's increased rating claim lacks legal merit and therefore, 
there is no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a grant 
of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be avoided).  
Thus, the Board finds that further development is not warranted 
and the Veteran is not prejudiced by appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Finally, the Board notes that copious documents, which are 
unaccompanied by a waiver, have been added to the record in this 
case subsequent to the issuance of the most recent SSOC of July 
2009.  However, a review of this evidence reflects that it is 
either duplicative, unrelated to the claims on appeal, or to the 
extent that it is new, in no way directly relates to or impacts 
the adjudication of the Veteran's claims being addressed herein 
and hence is not "pertinent."  Accordingly, the Board believes 
that referral to the RO of this evidence is not required and that 
a Remand for consideration of this evidence is unnecessary.  38 
C.F.R. §§ 19.37, 20.1304.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.	 Service Connection - Right Hydrocele

The STRs are negative for a diagnosis of hydrocele.  The records 
include an examination report of January 1967 which was conducted 
in conjunction with the Veteran's complaints of low back pain and 
elevated blood pressure.  The report included laboratory data 
which reflected that an IVP (intravenous pyelogram) was done 
which revealed equal and normal nephrograms bilaterally.  The 
report noted that there was a left double collecting system 
present without evidence of renal vascular disease.  The examiner 
commented that diagnoses including chronic renal disease 
(including hydronephrosis or renal stones), and a renal injury 
secondary to back trauma, could be ruled out by virtue of a 
normal IVP, several normal urinalyses and a negative urine 
culture sensitivity test.  The July 1967 separation examination 
report revealed no clinical abnormalities of the skin, 
genitourinary system or pelvic area.  

Post-service VA records indicated that the Veteran was 
hospitalized from January to March 1968, primarily for treatment 
of chest pain.  While hospitalized, the Veteran developed 
urethral discharge which was treated with erythromycin.  Culture 
of the smear revealed staphylococcus epidermatous; hydrocele was 
not found or diagnosed.  

Upon VA examination of September 1969, evaluation of the 
genitourinary system revealed no abnormalities.  Hydrocele was 
not found or diagnosed upon VA examinations conducted in October 
1972 or August 1995.   

In June 2003, the Veteran completed release forms for two private 
doctors in New Jersey and one in Florida, indicating that these 
doctors had treated him for hydrocele from August 2002 to June 
2003.  The Veteran also explained that he was restricted from 
doing even moderate construction work due to severe hydrocele.  A 
private medical report of June 2003 indicates that a large right 
scrotal mass was present, which was diagnosed as hydrocele.  The 
report noted that the Veteran had brought copies of previous 
medical studies with him, which included studies of the scrotum 
dated in September 2002, which had revealed a large complex 
hydrocele on the right side and a small left hydrocele.  

In September 2005, the Veteran underwent a private medical 
evaluation conducted by Dr. O.  The record indicated that the 
Veteran had a 4-year history of right hydrocele, and noted that 
surgery had been suggested but was not done.  Genitourinary 
examination revealed right hydrocele.  

A VA genitourinary examination was conducted in March 2007.  The 
Veteran gave a history of being involved in an automobile 
accident in service, which resulted in a back injury.  He 
reported that he now had symptoms of right hemiscrotal swelling 
and was told that this was consistent with right hydrocele.  
Physical examination revealed a right hemiscrotal mass consistent 
with hydrocele.  The examiner opined that the Veteran's hydrocele 
was less likely than not related to the IVP in service or the 
penile discharge also noted therein.  The examiner further opined 
that the Veteran's hydrocele was less likely than not related to 
service-connected hypertension and also noted that there was no 
definite evidence of association between the back injury and the 
right hydrocele.  

Analysis

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, 1 Vet. App. at 53-54.

The Veteran maintains that currently claimed right hydrocele is 
attributable to an injury which occurred during service as a 
result of the Veteran being hit by a car.  In the alternative he 
maintains, that this is secondary to service-connected 
hypertensive heart disease or a low back disorder.  

Initially, clinical evidence dated as recently as 2007 
establishes the presence of right hydrocele.  As such, 
indisputably, the record contains medical evidence of this 
currently claimed disorder.  

The remaining question is whether or not currently manifested 
right hydrocele was incurred during or as a result of the 
Veteran's active service, or is secondarily related to a service-
connected disorder by virtue of causation or aggravation.

With respect to the second Hickson element, the evidence fails to 
show that hydrocele was ever demonstrated or diagnosed during 
service.  During service, the Veteran was treated for uretheral 
discharge and underwent urinalyses and IVP, which were negative 
for indications of renal disease and which in no way suggested 
the presence of hydrocele.  The July 1967 separation examination 
report reflected that clinical evaluation of the genitourinary 
system was normal.  The Veteran's separation physical examination 
report is highly probative as to the Veteran's condition at the 
time of his release from active duty, as it was generated with 
the specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is proffered 
in an attempt to secure VA compensation benefits.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).

It appears that the earliest documented clinical evidence on file 
referencing findings of hydrocele was dated in 2003, at which 
time hydrocele was clinically shown, with reference to records 
documenting the presence of hydrocele in 2002.  There is no 
clinical indication in the file that hydrocele was shown prior to 
2002 and the Veteran himself has identified 2002-2003 as the 
dates of his initial treatment for hydrocele (the Board notes 
that the RO's repeated reference in rating decisions and 
SOC/SSOCs to hydrocele noted in 1992 was errant as it appears 
that the evidence being referred to were actually dated in 2002).  
As such, the initial diagnosis of hydrocele, was made 
approximately 35 years after the Veteran's separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In light of this 
fact, there is no evidence of a chronic hydrocele during the 
Veteran's period of active service, or of continuity of 
symptomatology after active service.

A Veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his active service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  This is the third part of the 
Hickson analysis.  In this case, the most probative evidence does 
not establish or even suggest that that an etiological 
relationship exists between currently manifested right hydrocele 
and the Veteran's period of active service.

With respect to the hydrocele claim, a medical opinion addressing 
the etiology of this condition was offered upon VA examination of 
2007.  At that time, right hydrocele was diagnosed and the VA 
examiner opined that this was less likely than not related to the 
IVP in service or the penile discharge also noted therein.  The 
examiner further opined that the Veteran's hydrocele was less 
likely than not related to service-connected hypertension and 
also noted that there was no definite evidence of association 
between the back injury and the right hydrocele.  There has been 
no medical evidence or opinion presented to the contrary.  In 
addition, the Veteran has not provided any competent evidence 
rebutting this opinion or otherwise diminishing its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Essentially, there has been no competent evidence or opinion 
presented for the record which establishes or even suggests that 
an etiological relationship exists between currently diagnosed 
right hydrocele and service or any service-connected disorder.  
The Board has considered the Veteran's lay assertions to the 
effect that his right hydrocele is etiologically related to an 
injury in service or to a service-connected disorder.  While the 
Veteran is certainly competent to relate his symptomatology, 
there is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to offer 
evidence on matters such as medical causation, to include on a 
secondary basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Essentially it is beyond the Veteran's competency to provide such 
an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining that a Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  As such, lay statements provided by the Veteran as 
to etiology of his claimed right hydrocele are of far lower 
probative value than medical evidence of record, which does not 
establish an etiological relationship between currently 
manifested right hydrocele and service or a service-connected 
disorder.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. 
Sept. 14, 2009).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim for 
right hydrocele.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on 
appeal is therefore denied.

B.	 Increased Rating - Lumbosacral Strain

A brief review of the facts and procedural history of this case 
reflects that since August 1967, a 10 percent evaluation has been 
in effect for lumbosacral strain.  In November 2005, the Veteran 
filed an increased rating claim, which was adjudicated and denied 
in the April 2007 rating action (on appeal).

Generally, in this section the Board would provide a summary of 
the evidence pertinent to the appeal period.  However, in this 
case, there is very little evidence to summarize, as the Veteran 
has not undergone a VA examination of the back since the 
increased rating claim has been pending, or even during the 
period in close proximity thereto.  

The Veteran was scheduled for a VA examination of the spine on 
March 25, 2004, for which he failed to report.  

The file contains VA outpatient records dated in April and May 
2004, which are negative for any clinical findings relating to 
the back.  A record dated on May 3, 2004 shows that the Veteran 
had a history of chronic back pain that resolved.  

Private medical evidence dated in 2005 is completely negative for 
clinical findings or a diagnosis relating to the lumbar spine, 
except that when examined in September 2005, it was noted that 
the Veteran had no back tenderness.  Private medical evidence in 
August 2006 is also negative for clinical findings relating to 
the low back.

As explained in the April 2007 rating decision, a VA examination 
was scheduled for March 10, 2007 at the VAMC in Miami, Florida.  
The Veteran's mailing address on file at and since that time is 
in Miami, Florida.  Evidence reflects that the Veteran reported 
for other VA examinations conducted on March 5 and March 7, 2007, 
but that he did not report for a VA examination of the spine 
scheduled for March 10, 2007.  In correspondence from the Veteran 
received on March 20, 2007, he acknowledged being informed of the 
examination scheduled for March 10, 2007, and explained was 
unable to report for it for medical and personal reasons, as he 
was homeless and living in Polk County.  He requested a 
rescheduled examination in Tampa, Florida and explained that he 
could be reached by phone.  

Subsequently, VA examinations of the spine were scheduled at the 
VAMC in Miami, Florida on February 14, 2009 and May 26, 2009.  
The Veteran did not report for either of those examinations, with 
no explanation provided.  On file are letters dated on January 
27, 2009 and May 14, 2009, sent to the Veteran at his address of 
record in Miami, Florida, advising him that an examination was 
being scheduled for him, the date and location of which he would 
be notified, and specifically advising of the consequences or 
failing to report for the examination (essentially paraphrasing 
the provisions found under 38 C.F.R. § 3.655(b).  

Analysis

The Veteran seeks an evaluation in excess of 10 percent for a 
service-connected disability of the lumbar spine.  In this case, 
the appeal at issue clearly relates to an increase in 
compensation for a service-connected condition as opposed to an 
original claim for compensation.  See Turk v. Peake, 21 Vet. App. 
565, 569.  

VA regulations provide that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for increase 
and the Veteran fails to report for it without good cause, the 
claim for an increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

A review of the file reflects that on four occasions (March 2004, 
March 2007, February 2009 and May 2009) VA has undertaken to 
schedule the Veteran for a VA examination in conjunction with his 
increased rating claim for a low back disorder.  The record 
reflects that notification of these scheduled examinations was 
sent to the Veteran's address of record in Miami, Florida and he 
has confirmed that this is his address for VA mailing purposes.  
In addition, a review of documents submitted by the Veteran from 
2001 through February 2010, reflects that VA has been using the 
proper address of record to contact the Veteran, which is the 
same address the VA has on file as his official contact address.  
The Board notes that in 2007, the Veteran explained that he was 
homeless and was living in various places throughout Florida and 
sometimes out of the state.  However, the Board reiterates that 
his contact address is in Miami, Florida, nor does the Veteran 
contend otherwise.  

The Board acknowledges the RO's good faith efforts to schedule 
the Veteran for several examinations, and the efforts taken to 
advise him of those examinations at his mailing address.  The 
Veteran has not provided good cause for his failure to report for 
the examinations scheduled between 2004 and 2009.  While the fact 
that he is homeless is unfortunate, VA has fulfilled its duties 
to notify and assist by attempting to locate the Veteran at his 
given address to provide him with an opportunity to appear for 
examinations which could provide the basis for the assignment of 
a higher evaluation.  

The Veteran does not argue that he was not adequately advised of 
these scheduled examinations, nor does the evidence so reflect.  
The correspondence issued to the Veteran has not been returned as 
undeliverable and regarding the March 2007 VA examination, the 
Veteran specifically acknowledged having been notified of that 
examination and indicated that he did not report for it for 
unspecified medical and personal reasons.  The Board observes 
that as to all four of the examinations scheduled between 2004 
and 2009, the file does not contain specific documentation from 
VA in the claims file notifying the Veteran of his scheduled 
appointments.  However, the Veterans Court has acknowledged that 
VA's procedures regarding examinations do not include placing a 
hard copy of the original appointment letter in the claims file 
and has determined that, under the presumption of regularity, it 
is presumed that the Veteran received notice of the examination.  
Specifically, the Veterans Court held that, "[a]ccordingly, 
because the regular practices of VA do not include maintaining a 
hard copy of the Veteran's notice of his/her scheduled VA 
examination, the absence of any such copy from the claims file 
cannot be used as evidence to demonstrate that that notice was 
not mailed."  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  
Moreover, in the absence of clear evidence to the contrary, the 
law presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role.  Turk, 21 Vet. 
App. at 568.  

In this case, the Veteran failed to attend essentially all of the 
VA examinations scheduled during the applicable appeal period to 
aid in the development of his claim, and he has failed to provide 
"good cause" for his failure to report for four VA examinations 
scheduled between 2004 and 2009.  The language of 38 C.F.R. 
§ 3.655 leaves no authority for the RO or the Board to review the 
issue on appeal on the basis of the evidence already of record 
where the claimant does not show "good cause" for failure to 
report for an examination scheduled in conjunction with a claim 
for increase.  Moreover, the Board observes that in this case, 
there is essentially no evidence on file, either lay or evidence, 
which pertains to the symptomatology and severity of Veteran's 
low back disorder during the applicable appeal period which could 
even be evaluated in conjunction with the Veteran's increased 
rating claim.  In fact, in a VA record dated in 2005, even the 
Veteran himself indicated that his lumbar spine pain and problems 
had resolved.  Rather, the regulation compels the RO and the 
Board to deny the claim strictly on the basis of the failure to 
report for a scheduled examination without good cause.  The Court 
has recently held that 38 C.F.R. § 3.655 provides that claims 
other than original compensation claims should be summarily 
denied when a veteran fails to report for a scheduled 
examination.  See Turk, 21 Vet. App. at 569-70.  Accordingly, 
under the circumstances, the increased rating claim for a 
disability of the lumbar spine is denied as a matter of law.  38 
C.F.R. § 3.655(b); see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

	C. Extraschedular Evaluation

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected low back 
disorder cause impairment that is contemplated by the rating 
criteria.  Here, the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Referral for consideration 
of extraschedular ratings is, therefore, not warranted.


ORDER

Entitlement to service connection for right hydrocele is denied.

Entitlement to a disability rating in excess of 10 percent for 
lumbosacral strain is denied.


REMAND

The Board finds that the issue of entitlement to an evaluation in 
excess of 30 percent for hypertensive heart disease must be 
remanded in order to address the related issue of whether the 
reduction of the disability evaluation from 60 percent to 30 
percent effective April 10, 2003 was proper.  

In this regard, the Board finds that a brief discussion of the 
procedural history of the issue on appeal is necessary.  In 
November 2005, the Veteran filed an increased rating claim for 
hypertensive heart disease, which at that time was assigned a 60 
percent evaluation effective from August 1994.  In a rating 
decision issued in April 2007, the RO denied an evaluation in 
excess of 60 percent for hypertensive heart disease and that 
decision was appealed.  

While the claim was pending consideration by the Board on appeal, 
an April 2008 rating action was issued in which the evaluation 
for hypertensive heart disease was decreased from 60 to 30 
percent effective from November 28, 2005.  In that rating action, 
a separate 60 percent evaluation was granted for hypertension, 
effective from November 28, 2005.  The Board notes that, 
effective October 6, 2006, VA revised the regulation that governs 
the evaluation of specific cardiovascular disorders-those rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020.  See 38 C.F.R. 4.100.  The revised regulation also added a 
new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for 
hypertensive vascular disease, stating that hypertension is to be 
evaluated separately from hypertensive heart disease and other 
types of heart disease.

The Board notes that a claim for hypertension which was granted 
in the April 2008 rating decision was not appealed and is not 
currently in appellate status; moreover, the Board notes that the 
60 percent evaluation assigned for hypertension under diagnostic 
code 7101, is the maximum schedular evaluation available for that 
condition and as such, represents a full grant of benefits.  
Subsequently, in a July 2009 rating action, an earlier effective 
date of April 10, 2003, was assigned for both the grant of 
service connection for hypertension and for the 30 percent 
reduction in rating for hypertensive heart disease.  

As pertains to the increased rating claim for hypertensive heart 
disease on appeal, the Board observes that the April 2008 rating 
determination which reduced the Veteran's rating was 
simultaneously also a denial of his petition to have the rating 
increased.  In essence, the Veteran's appeal relating to an 
increased rating for hypertensive heart disease has brought 
before the Board the related and inextricably intertwined issue 
of the propriety of the reduction of the rating, which occurred 
while the appeal was pending.  See Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  

As such, the matter of whether the reduction of the disability 
evaluation from 60 percent to 30 percent effective April 10, 2003 
was proper must be adjudicated, prior to the Board consideration 
of the increased rating issue which is in appellate status.  
However, the fact that the reduction and increased rating issues 
are inextricably intertwined does not establish that the Board 
has jurisdiction over the issue involving the propriety of the 
reduction, only that the Board cannot fairly proceed with 
appellate action on the increased rating claim while there are 
outstanding matters that must first be addressed by the AOJ.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a statement of 
the case addressing whether the reduction 
of the disability evaluation for 
hypertensive heart disease from 60 percent 
to 30 percent effective April 10, 2003 was 
proper.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this specific matter to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).

2.  The RO is also asked to prepare a 
supplemental statement of the case 
addressing the Veteran's increased rating 
claim for hypertensive heart disease which 
includes consideration of the disposition 
of the reduction issue and of evidence 
added to the file since the issuance of the 
most recent SSOC on file of July 2009.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided with 
a Supplemental Statement of the Case and 
afforded an appropriate period of time for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


